DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC ELECTROLUMINESCENT ELEMENT AND ELECTRONIC DEVICE DRIVABLE AT LOW VOLTAGE WITH IMPROVED LIFETIME.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0104844 A1; hereinafter “Kang”).
Regarding Claim 1, referring to Fig. 2 and related text, Kang teaches an organic electroluminescence device comprising: an anode (110) (paragraph 56); a cathode (220) (paragraph 56); a first emitting unit (ST1) comprising a first emitting layer (140) (paragraph 57); a first charge generating layer (160) (paragraph 58); a second emitting unit (ST2) comprising a second emitting layer (190) (paragraph 59); a second charge generating layer (230) (paragraph 60); and a third emitting unit (ST3) comprising a third emitting layer (250) (paragraph 61), wherein the first emitting unit, the first charge generating layer, the second emitting unit, the second charge generating layer, and the third emitting unit are provided between the anode and the cathode in this order from the anode (fig. 2), the second charge generating layer comprises an N layer (230N) close to the anode and a P layer (230P) close to the cathode (paragraph 60), the third emitting layer comprises a blue fluorescent compound (paragraph 61), at least one of the first emitting layer or the second emitting layer comprises a blue fluorescent compound (paragraphs 57 and 59), the third emitting unit further comprises a hole transporting zone of the third emitting unit (240) between the second charge generating layer and the third emitting layer (fig. 2 and paragraph 61), the hole transporting zone of the third emitting unit is in contact with the second charge generating layer (fig. 2). 
Kang further teaches that a thickness of the N layer (230N) is in a range of 5-40 nm (paragraphs 47 and 60), which is an overlapping range to that of the N layer in claim 1.  Kang further teaches that a thickness of the hole transport zone (140 or 180) for the first and second emitting units (ST1 and ST2) is in a range of 1-150nm (paragraphs 36 and 50) and it would have been obvious to one of ordinary skill in the art to form a thickness of the hole transport zone of the third emitting unit (240 of ST3) identical to that of first and second emitting units with advantages disclosed in Kang for the thickness of the hole transport layer (paragraphs 36 and 61).  Then, the thickness of the hole transporting zone of the third emitting unit would be also overlapping to that of the hole transporting zone of the third emitting unit in claim 1.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the thickness ranges of the hole transport zone and the N layer, including the claimed ranges such that the thickness of the hole transporting zone of the third emitting unit is in the range from 5 nm to 40 nm and smaller than the thickness of the N layer, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claims 2-7, Kang teaches wherein one of the anode and the cathode is a reflective electrode (paragraphs 33 and 53).  Furthermore, teaching of Kang has been discussed above including each and every elements/compositions of the organic electroluminescence device recited in claim 1.  Therefore, since the elements/compositions of the organic electroluminescence device disclosed in Kang is substantially identical to that of the claim, claimed properties or functions in claims 2-7, formulas in claims 2-7, are presumed to be at least obvious or inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, teaching of Kang has been discussed including blue light of the third emitting layer (paragraph 51).  While Kang does not explicitly disclose a peak wavelength of blue light in a numerical value, it would have been obvious to one of ordinary skill in the art that blue light would have the peak wavelength conventionally at a range from 430 nm to 500 nm for blue light spectrum property.
Regarding Claim 9, Kang teaches wherein the thickness of the N layer is 40 nm or more (paragraphs 47 and 60).
Regarding Claim 10, teaching of Kang has been discussed above except that the hole transporting zone of the third emitting unit comprises two or more layers.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the transporting zone of the light emitting unit with two or more layers in order to obtain a desired hole transporting property.  
Regarding Claim 11, Kang teaches wherein the second emitting unit further comprises a hole transporting zone of the second emitting unit (170-180) between the first charge generating layer and the second emitting layer (fig. 2 and paragraph 50), the hole transporting zone of the second emitting unit is in contact with the first charge generating layer (fig. 2), and a thickness of the hole transporting zone of the second emitting unit is in a range from 5 nm to 40 nm (paragraphs 36 and 50 and See Overlap of Range discussed above in claim 1).
Regarding Claim 12, Kang teaches wherein the hole transporting zone of the second emitting unit comprises two or more layers (170-180) (paragraph 50).  
Regarding Claim 13, Kang teaches wherein the second emitting layer comprises a blue fluorescent compound (paragraph 59).
Regarding Claim 14, teaching of Kang has been discussed including blue light of the second emitting layer (paragraph 59).  While Kang does not explicitly disclose a peak wavelength of blue light in a numerical value, it would have been obvious to one of ordinary skill in the art that blue light would have the peak wavelength conventionally at a range from 430 nm to 500 nm for blue light spectrum property. 
Regarding Claim 15, Kang teaches wherein the first emitting unit further comprises a hole transporting zone of the first emitting unit (130) between the anode and the first emitting layer (fig. 2), the hole transporting zone of the first emitting unit is in contact with the anode (fig. 2), and a thickness of the hole transporting zone of the first emitting unit is in a range from 5 nm to 40 nm (paragraph 36 and See Overlap of Range discussed above in claim 1).
Regarding Claim 16, teaching of Kang has been discussed above except that the hole transporting zone of the first emitting unit comprises three or more layers.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the transporting zone of the light emitting unit with two or more layers in order to obtain a desired hole transporting property.  
Regarding Claim 17, Kang teaches wherein the first emitting layer comprises a blue fluorescent compound (paragraph 34).
Regarding Claim 18, teaching of Kang has been discussed including blue light of the first emitting layer (paragraph 34).  While Kang does not explicitly disclose a peak wavelength of blue light in a numerical value, it would have been obvious to one of ordinary skill in the art that blue light would have the peak wavelength conventionally at a range from 430 nm to 500 nm for blue light spectrum property. 
Regarding Claim 19, Kang teaches wherein the anode is a reflective electrode and light is extracted through the cathode (paragraphs 33 and 53).
Regarding Claim 20, while Kang does not explicitly disclose the cathode being the reflective electrode, it would have been obvious to one of ordinary skill in the art to readily form the cathode as the reflective electrode in order to provide a bottom-emission type organic electroluminescence device.  
Regarding Claim 21, Kang teaches an electronic device comprising the organic electroluminescence device according to claim 1 (paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829